     Case: 5:19-cv-00051-DCR Doc #: 1 Filed: 02/14/19 Page: 1 of 11 - Page ID#: 1



                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                           CENTRAL DIVISION AT LEXINGTON


SINGAPORE MINISTRY OF HEALTH,
                                                           CASE NUMBER: ___________
        Plaintiff,

v.

MIKHY K. FARRERA-BROCHEZ, a/k/a
MIKHY A. BROCK, a/k/a MIKHY
FARRERABROCHEZ, a/k/a MIKHY
FARRERA BROCHEZ, a/k/a BROCHEZ
MIKHY FERRARA, a/k/a FERRARA
MIKHY, a/k/a MIKHY BROCH, a/k/a/
MIKHY K FARRERABROCHE, a/k/a
BROCHE MIKHY FERRARA, a/k/a
FERRARABROCHEZ MIKHY, a/k/a MIKHY
BROCHEZ FARRERA, a/k/a MIKHY K
BROCHE,

        Defendant.


                                   VERIFIED COMPLAINT

        The Singapore Ministry of Health (“MOH”) states the following in support of this action

seeking relief pursuant to Federal Rule of Civil Procedure 65 and other applicable law, and

asserts a claim against Defendant Mikhy K. Farrera-Brochez (“Brochez”) for invasion of

privacy.

                                            PARTIES

        1.      MOH is part of the Government of Singapore.

        2.      Brochez is a United States citizen and, upon information and belief, his last

known address is in Winchester, Kentucky.




                                                 1
  Case: 5:19-cv-00051-DCR Doc #: 1 Filed: 02/14/19 Page: 2 of 11 - Page ID#: 2



                                 JURISDICTION AND VENUE

       3.      Jurisdiction is proper in this Court pursuant to 28 U.S.C. § 1332(a). This action is

between a citizen of the United States and a foreign agency, and the matter in controversy

exceeds, exclusive of interest and costs, the amount of $75,000.

       4.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(3).

       5.      This Court has personal jurisdiction over Brochez because, among other things,

Brochez was last known to be residing in Winchester, Kentucky, is purposefully availing himself

to this jurisdiction, is evading international law enforcement authorities, and has indicated that he

is prepared to release confidential information in violation of Singapore and Kentucky law.

                                              FACTS

               A.      Purposes of HIV Registry

       6.      MOH maintains a national Human Immunodeficiency Virus (“HIV”) Registry

containing confidential information of persons diagnosed with HIV in Singapore. MOH

maintains the HIV Registry to monitor the HIV infection situation, conduct contact tracing, and

assess disease prevention and management measures.

               B.      Protection and Security of HIV Registry

       7.      In 2012 and 2013, MOH had security safeguards in place to protect the

information contained in the HIV Registry. These security measures were in accordance with

the prevailing government policies on classified information and IT security.

       8.      Officers of MOH were briefed on the policies, systems, and processes, and were

regularly reminded of the sensitivity of the information. Access to the information in the HIV

Registry was strictly restricted to a limited number of officers. All officers also signed an

undertaking to observe confidentiality obligations under Singapore’s Official Secrets Act

(“OSA”).


                                                 2
  Case: 5:19-cv-00051-DCR Doc #: 1 Filed: 02/14/19 Page: 3 of 11 - Page ID#: 3



       9.      Since 2012, MOH has taken additional security measures to ensure data security,

including migrating the HIV Registry database to a network-based system (i.e. staff would call

up records they require from the network-based system, rather than download a database file

stored on a network drive to do their work). This migration also allowed for an enhanced audit

trail of access to the HIV Registry.

       10.     In 2014, MOH incorporated alerts of multiple failed login attempts into the

system.

       11.     In 2016, MOH implemented additional enhancements to the security policies to

strengthen protection of the HIV Registry, including elevating approval authority for

downloading and decrypting HIV Registry data, implementing a two-person approval process to

download and decrypt Registry data, and designating a specific workstation for processing of

sensitive data from the HIV Registry.

       12.     All of these efforts were intended to keep the HIV Registry data confidential and

private, with only limited availability for a select group of individuals consistent with the

established data security and privacy considerations.

               C.      Background Information Leading to Brochez Unlawfully Obtaining
                       Information Maintained by MOH, Including Information on the HIV
                       Registry

       13.     Brochez is a United States citizen who is believed to have resided in Singapore

between January 2008 and June 2016.

       14.     Brochez is last known to be physically located in Winchester, Kentucky, where he

is facing a charge for criminal trespass.

       15.     Brochez’s partner at the time of the events described below, Ler Teck Siang

(“Ler”), is a male Singaporean doctor.




                                                  3
  Case: 5:19-cv-00051-DCR Doc #: 1 Filed: 02/14/19 Page: 4 of 11 - Page ID#: 4



       16.     As the Head of MOH’s National Public Health Unit (“NPHU”) from March 2012

to May 2013, Ler had authority to access confidential information relating to the HIV patients

maintained on the HIV Registry.

       17.     Ler resigned as a public health officer in January 2014.

       18.     Ler was charged in Singapore courts in June 2016 for offenses under the Penal

Code and the OSA.

       19.     Specifically, Ler was charged under the OSA for failing to take reasonable care of

confidential information regarding HIV-positive patients on the HIV Registry. This matter is

still pending before the Singapore courts.

       20.     Brochez is believed to have obtained the confidential information as a result of

the mishandling of the confidential information by Ler, who is suspected of not having complied

with the policies and guidelines on the handling of confidential information maintained on the

HIV Registry. When Brochez’s premises were searched by the police in May 2016, numerous

computers and electronic storage devices containing files with confidential information from the

HIV Registry, files related to hospital services and to other infectious diseases, as well as other

information likely used by Ler for his work such as emails, HIV studies and reports were

recovered (collectively, the “Confidential Information”).

       21.     Brochez was previously sentenced to 28 months’ imprisonment in Singapore for

numerous fraud and drug-related offenses in March 2017.

       22.     The fraud charges related to Brochez’s conduct in lying about his HIV status to

the Singapore Ministry of Manpower in order to obtain and maintain his employment pass,

furnishing false information to a police officer during a criminal investigation, and using a

forged degree certificate in a job application.




                                                  4
  Case: 5:19-cv-00051-DCR Doc #: 1 Filed: 02/14/19 Page: 5 of 11 - Page ID#: 5



       23.     Upon completing his prison sentence, Brochez was deported from Singapore in

April 2018.

       24.     Brochez was also previously investigated for violations of the OSA. The

Attorney-General’s Chambers (“AGC”) ultimately did not charge Brochez under the OSA after

determining that the sentence for such an offense would likely be limited to a fine or, at most, a

few weeks in jail given that there had not, at that point in time, been a wide dissemination of

confidential information. At the time the AGC decided not to charge Brochez under the OSA,

while there could be no guarantee, there was good reason to believe that the information had

been secured and the risk of future exposure significantly mitigated.

       25.     At the time, Brochez was already facing numerous fraud and drug-related

charges, which carried far heavier penalties.

       26.     Thus, the AGC issued a stern warning to Brochez for the OSA offense.

       27.     Ler was convicted in September 2018 of abetting Brochez to commit cheating,

and also of providing false information to the police and MOH. He was sentenced to 24 months’

imprisonment. He has appealed his conviction and sentence, and his appeal is scheduled to be

heard in March 2019.

               D.      Events Leading to Exigent Risk of Further Disclosure of Confidential
                       Information by Brochez

       28.     On January 24, 2019, MOH ascertained that Brochez had unlawful possession of

Confidential Information regarding approximately 14,200 individuals diagnosed with HIV and

approximately 2,400 of their contacts, all of which was maintained on the HIV Registry, and that

he had illegally disclosed this information online.




                                                 5
   Case: 5:19-cv-00051-DCR Doc #: 1 Filed: 02/14/19 Page: 6 of 11 - Page ID#: 6



        29.     MOH believes based on information it has received that Brochez sent this

unlawfully obtained Confidential Information from the HIV Registry to a U.S. government

agency and the media.

        30.     This unlawfully obtained information includes Confidential Information of

approximately 5,400 Singaporeans (citizens and permanent residents) diagnosed with HIV up to

January 2013, and approximately 8,800 foreigners, including 52 United States citizens,

diagnosed with HIV and notified to MOH up to December 2011.

        31.     The disclosed information includes their name, unique identification number,

contact details (phone number and address), HIV test results and related medical information.

        32.     MOH issued press releases on January 28, 2019, and February 13, 2019, detailing

the events involving Brochez and his partner, Ler. See Exhibit A to Verified Complaint.

        33.     Additionally, the Minister for Health delivered a statement in the Singapore

Parliament on February 12, 2019, in relation to these events. See Exhibit B to Verified

Complaint.

        34.     MOH has been working with the relevant parties to disable access to the

Confidential Information disclosed online. However, while access to the Confidential

Information disclosed online has been disabled, it is still in Brochez’s possession, and he could

still publicly disclose it.

        35.     On February 13, 2019, MOH discovered that Brochez had made a post on his

Facebook page making false allegations against the Singapore Government. See Exhibit C to

Verified Complaint.

        36.     Specifically, Brochez included the following false allegations in his Facebook

post, attached to this Verified Complaint as Exhibit C: (1) the Singapore government tried to




                                                 6
   Case: 5:19-cv-00051-DCR Doc #: 1 Filed: 02/14/19 Page: 7 of 11 - Page ID#: 7



cover up the data breach referenced above; (2) the Singapore government arrested Brochez on

false charges; and (3) that prosecutors had interfered with his medical treatment while he was in

prison.

          37.   MOH has also been advised of other articles discussing the events involving

Brochez and his partner, Ler. Specifically, a writer of Vice News has purportedly spoken with

Brochez and indicated that Brochez “insisted that he shared the [HIV] registry which he said he’s

possessed for more than six years — with Singaporean and U.S. government officials, as well as

with the press, because he wanted to prove that the sensitive, potentially stigmatizing

information it contains had already been exposed.” The article also states that Brochez asked the

reporter, “Will it hurt your story if I make some of the data public?” This is strong evidence that

Brochez intends to publish the confidential information obtained from the HIV Registry and will

likely do so unless restrained. A copy of this article is attached as Exhibit D, and is available at

https://news.vice.com/en_us/article/43za3d/this-kentucky-man-has-a-stolen-database-of-hiv-

positive-people-in-singapore-hes-not-afraid-to-use-it (last accessed February 13, 2019).

          38.   Brochez also gave an interview to the Straits Times on January 31, 2019 related to

his possession of Confidential Information unlawfully obtained from MOH. See Exhibit E to

Verified Complaint.

          39.   By Brochez’s own admission, in his Facebook post and his interviews with the

media, he continues to be in possession of Confidential Information obtained from MOH.

          40.   Brochez is in possession of Confidential Information from MOH, which he has no

authority to retain.

          41.   Brochez’s public statements to the media indicate his propensity to share the

unlawfully obtained Confidential Information without authority or consent from MOH.




                                                  7
   Case: 5:19-cv-00051-DCR Doc #: 1 Filed: 02/14/19 Page: 8 of 11 - Page ID#: 8



        42.     Brochez’s disclosure of the unlawfully obtained Confidential Information,

including confidential information from the HIV Registry, will cause irreparable damage to the

individuals identified on the HIV Registry, including the possibility that individuals could lose

their jobs or insurance coverage, or worse still, subject themselves to self-harm, as well as the

reputational damage and emotional distress that may occur should the Confidential Information

be disclosed.

        43.     Brochez’s disclosure of Confidential Information could cause impacted

individuals a loss of medical confidentiality, emotional distress, as well as reputational damage

or possible complications with insurance coverage.

        44.     Brochez’s possession and disclosure of this Confidential Information violates

Section 5 of the OSA.

        45.     Specifically, Brochez has unlawfully obtained Confidential Information in

contravention of the OSA in violation of Section 5(1)(c) of the OSA, and Brochez has

communicated this Confidential Information to a person or persons to whom he was not

authorized to communicate the Confidential Information, and has conducted himself in a manner

that endangers the secrecy of the Confidential Information in violation of Section 5(1)(i) and

5(1)(iv).

        46.     Brochez has engaged in conduct in violation of Sections 3 and 8A of Singapore’s

Computer Misuse Act (“CMA”).

        47.     Specifically, Brochez knowingly caused a computer to perform a function to

access, without authority, data held on said computer.

        48.     Further, Brochez knew that personal information was obtained in contravention of

the CMA, and Brochez has obtained and retained that personal information, and has also has




                                                 8
   Case: 5:19-cv-00051-DCR Doc #: 1 Filed: 02/14/19 Page: 9 of 11 - Page ID#: 9



intimated his intention to make available the personal information – specifically, the Confidential

Information unlawfully obtained from the MOH.

       49.     Brochez’s violation of the CMA will cause or create a significant risk of serious

harm in Singapore, including illness, injury, or other self-harm to individuals in Singapore.

       50.     Brochez’s unlawful obtainment and disclosure of Confidential Information has

caused and will continue to cause significant mental distress to those individuals impacted, and

there is a significant risk of psychological injury to impacted individuals, and possibly self-harm,

if Brochez is not prevented from future disclosures of Confidential Information.

       51.     Brochez is in possession of information recognized as private under Kentucky

law, as demonstrated by the public policy embodied in KRS 214.181, which in part establishes

an HIV database maintained by the Kentucky Cabinet for Health and Family Services and

mandates strict confidentiality for the records it protects and strict provisions against

unauthorized access to such records.

       52.     Brochez’s actions and/or intended actions constitute an invasion of privacy in

violation of Kentucky law.

       53.     Specifically, Brochez has engaged in unreasonable intrusion upon the seclusion of

another, and Brochez has given unreasonable publicity to another’s private life.

       54.     The Confidential Information obtained by Brochez was intended to be kept

private by both MOH and the individuals impacted.

       55.     Brochez’s unlawful possession and intended disclosure of the Confidential

Information is highly offensive to a reasonable person.

       56.     The publication or disclosure of the Confidential Information is not privileged

under Kentucky law.




                                                  9
 Case: 5:19-cv-00051-DCR Doc #: 1 Filed: 02/14/19 Page: 10 of 11 - Page ID#: 10



       57.     The further possession, publication or disclosure of the Confidential Information

will cause mental distress to persons impacted by the unlawfully obtained Confidential

Information and disclosure of Confidential Information, as well as harm to the interest of their

privacy from the invasion by Brochez.

                                    PRAYER FOR RELIEF

       Based on the above allegations, MOH seeks to obtain the following relief:

       (a) an injunction prohibiting Brochez from making any further disclosure of the
           Confidential Information obtained from MOH (including confidential information
           concerning HIV patients);

       (b) an injunction prohibiting Brochez from making any further posts and references,
           including on all social media platforms, to the presence or existence of the
           Confidential Information, or any alleged data leak in relation to the Confidential
           Information;

       (c) an injunction requiring Brochez to deliver up to MOH or such other authorized agent
           of MOH, all copies of such Confidential Information in his possession or control
           (whether in electronic form or otherwise);

       (d) an injunction requiring Brochez to provide MOH or such other authorized agent of
           MOH with the names and contact information of any person or entity to whom he
           had disclosed some or all of the Confidential Information obtained from MOH
           (including confidential information concerning the HIV patients);

       (e) an injunction requiring the removal of all copies (whether full or partial) of the
           Confidential Information which Brochez may have saved or uploaded on any online
           website, platform, database etc., by Brochez;

       (f) an injunction requiring Brochez to remove all online posts and references, including
           on all social media platforms, to the presence or existence of the Confidential
           Information, or any alleged data leak in relation to the Confidential Information; and,

       (g) such other relief this Court deems just and equitable.




                                                10
 Case: 5:19-cv-00051-DCR Doc #: 1 Filed: 02/14/19 Page: 11 of 11 - Page ID#: 11



Dated: February 14, 2019
                                     Respectfully submitted,

                                    STURGILL, TURNER, BARKER
                                    & MOLONEY, PLLC

                                    /s/ Joshua M. Salsburey__________
                                    Joshua M. Salsburey
                                    Bryan H. Beauman
                                    Derrick T. Wright
                                    333 West Vine Street, Suite 1500
                                    Lexington, KY 40507
                                    Telephone No: (859) 255-8581
                                    Facsimile: (859) 231-0851
                                    jsalsburey@sturgillturner.com
                                    bbeauman@sturgillturner.com
                                    dwright@sturgillturner.com

                                    And

                                    James C. Martin
                                    (pro hac vice motion forthcoming)
                                    REED SMITH LLP
                                    225 Fifth Avenue
                                    Suite 1200
                                    Pittsburgh, PA 15222
                                    Telephone No: (412) 288-3546
                                    Facsimile: (412) 288-3063
                                    JCMartin@reedsmith.com

                                    COUNSEL FOR SINGAPORE MINISTRY OF
                                    HEALTH




                                       11
